Exhibit 10.15

 



 

Execution Version

 

ASSET PURCHASE AGREEMENT

     

between

     

SNC HOLDINGS CORP.

 

as Seller

   

and

     

VERITEQ ACQUISITION CORPORATION (d/b/a VERITEQ CORPORATION)

 

as Buyer

     

Dated as of December 3, 2012

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 



ARTICLE I         PURCHASE AND SALE

1

Section 1.01

Purchase and Sale of Assets

1

Section 1.02

Excluded Assets

2

Section 1.03

Assumption of Liabilities; Free and Clear

2

Section 1.04

Purchase Price

2

Section 1.05

Additional Consideration

2

Section 1.06

Prepaid and Accrued Expenses

2

Section 1.07

Allocation of Purchase Price

3

Section 1.08

Withholding Tax

3

ARTICLE II        CLOSING

3

Section 2.01

Closing

3

Section 2.02

Closing Deliverables

4

Section 2.03

Conditions to Obligations of All Parties

5

Section 2.04

Conditions to Obligations of Buyer

5

Section 2.05

Conditions to Obligations of Seller

6

ARTICLE III       REPRESENTATIONS AND WARRANTIES OF SELLER

6

Section 3.01

Organization and Authority of Seller; Enforceability

6

Section 3.02

No Conflicts; Consents

7

Section 3.03

Capitalization; Absence of Liabilities

7

Section 3.04

Title to Purchased Assets

7

Section 3.05

Intellectual Property

7

Section 3.06

Assigned Contracts

9

Section 3.07

Permits

10

Section 3.08

Compliance With Laws; Legal Proceedings

10

Section 3.09

Brokers

10

ARTICLE IV       REPRESENTATIONS AND WARRANTIES OF BUYER

10

Section 4.01

Organization and Authority of Buyer; Enforceability

10

Section 4.02

No Conflicts; Consents

11

Section 4.03

Legal Proceedings

11

Section 4.04

Brokers

11

ARTICLE V        COVENANTS

11

Section 5.01

Renegotiation of License Agreement

11



 

 
-i-

--------------------------------------------------------------------------------

 

 



Section 5.02

IP Diligence

12

Section 5.03

Public Announcements

12

Section 5.04

Bulk Sales Laws

12

Section 5.05

Transfer Taxes

12

Section 5.06

Authorization; Mail

12

Section 5.07

Confidential Information

12

Section 5.08

Further Assurances

13

ARTICLE VI       INDEMNIFICATION

13

Section 6.01

Survival

13

Section 6.02

Indemnification By Seller

13

Section 6.03

Indemnification By Buyer

13

Section 6.04

Indemnification Procedures

14

Section 6.05

Limitations on Amount

14

Section 6.06

Tax Treatment of Indemnification Payments

15

Section 6.07

Right of Set-Off; Exclusive Remedy

15

ARTICLE VII      MISCELLANEOUS

15

Section 7.01

Expenses

15

Section 7.02

Notices

15

Section 7.03

Headings

16

Section 7.04

Severability

16

Section 7.05

Entire Agreement

16

Section 7.06

Successors and Assigns

16

Section 7.07

No Third-party Beneficiaries

16

Section 7.08

Amendment and Modification

17

Section 7.09

Waiver; Remedies

17

Section 7.10

Representation of Comprehension of Document

17

Section 7.11

Governing Law

17

Section 7.12

Submission to Jurisdiction

17

Section 7.13

Waiver of Jury Trial

17

Section 7.14

Specific Performance

17

Section 7.15

Counterparts

18



 

 
-ii-

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

Exhibit A

Form of Note

Exhibit B

Form of Royalty Agreement

Exhibit C

Form of Bill of Sale

Exhibit D

Form of Assignment and Assumption Agreement

Exhibit E

Form of Intellectual Property Assignments

Exhibit F

Form of Security Agreement

 

 
-iii-

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”), dated as of December 3, 2012,
is entered into between SNC Holdings Corp., a Delaware corporation (“Seller”),
and VeriTeQ Acquisition Corporation (d/b/a VeriTeQ Corporation), a Florida
corporation (“Buyer”).

 

RECITALS

 

WHEREAS, Seller purchased all of its assets and properties pursuant to the terms
and conditions of the Agreement for Purchase and Sale of Assets dated as of July
15, 2011, as approved by the Order Approving Trustee’s Motion For Approval of
Sale of Personal Property Free and Clear of Liens; For Assumption and Assignment
of Certain Executory Contracts and Leases (the “Sale Order”) dated as of July
22, 2011, in the case entitled In re Sicel Technologies, Inc., filed in the
United States Bankruptcy Court, Eastern District of North Carolina (the
“Bankruptcy Court”), as Case No. 10-06366-8-SWH (the “Bankruptcy Case”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, substantially all of the assets and properties of Seller, subject to the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
PURCHASE AND SALE

 

Section 1.01     Purchase and Sale of Assets.

 

(a)     Subject to the terms and conditions set forth herein, Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase from
Seller, on the Closing Date (as hereinafter defined), all of Seller’s right,
title and interest in and to all of the assets, properties, and rights of Seller
(except for the Excluded Assets (as defined in and specified in Section 1.02),
whether tangible or intangible, real, personal or mixed, wherever located and
whether or not carried or reflected on the books and records of Seller,
including without limitation equipment, computer equipment, tools, parts,
inventory, work in progress, supplies, software, contracts, licenses, franchise
rights, customer lists and files, data, know-how, trade secrets, patents,
copyrights, regulatory filings, approvals, clearances, or correspondence
(including but not limited to pricing or reimbursement approvals) and all rights
related to any of the foregoing, governmental permits, business records, trade
and business names, trade and service marks, any other proprietary information
or intellectual property rights (and enforcement rights related thereto),
telephone and facsimile numbers, email and internet addresses, and any of
Seller’s other assets (the “Purchased Assets”). The Purchased Assets include,
but are not limited to, all of the Assets set forth on Section 1.01 of the
disclosure schedules (“Disclosure Schedules”) attached hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, the parties hereto agree that the
Purchased Assets constituting Intellectual Property (as defined in Section
3.05(a) below) shall be transferred at the Closing (as hereinafter defined) to
VTQ IP Holding Corporation, a Delaware corporation and wholly-owned subsidiary
of Buyer (“IP Holdco”).

 

Section 1.02     Excluded Assets. Notwithstanding the foregoing, the Purchased
Assets shall not include (a) any cash or cash equivalents of Seller, (b) any
monies Seller has received, or might receive, in connection with the Sale Order
of the Bankruptcy Court in the Bankruptcy Case, including, without limitation,
any fees that might be recovered by the Chapter 7 Trustee, (c) the receivables
set forth on Section 1.02 of the Disclosure Schedules, and (d) any rights in and
to that certain License Agreement, effective as of June 2, 1999, by and between
North Carolina State University and Sicel Medical Group, Inc. (the “NCSU
License”) including, without limitation, rights in and to any intellectual
property thereunder and all cash and proceeds therefrom (collectively, the
“Excluded Assets”).

 

Section 1.03     Assumption of Liabilities; Free and Clear. The Purchased Assets
will be sold, assigned, transferred, conveyed and delivered to Buyer on the
Closing Date free and clear of any mortgage, pledge, lien, charge, security
interest, claim or other encumbrance (“Encumbrance”) whatsoever. Buyer is not a
successor entity to Seller. Buyer shall assume none of Seller’s liabilities or
obligations of any kind (whether known or unknown, contingent, matured or
otherwise, or whether currently existing or hereinafter created), whether
relating to the Purchased Assets or otherwise, except that from and after the
Closing Buyer hereby agrees to assume and to pay, perform and discharge the
liabilities and obligations specifically set forth on Section 1.03 of the
Disclosure Schedules (collectively, the “Assumed Liabilities”).

 

Section 1.04     Purchase Price. The aggregate purchase price for the Purchased
Assets shall be Three Million Three Hundred Thousand Dollars (U.S. $3,300,000)
(the “Closing Consideration”), plus (a) the assumption of the Assumed
Liabilities and (b) the additional consideration payable pursuant to Section
1.05 hereof (collectively, the “Purchase Price”). The Closing Consideration
shall be paid by Buyer by delivery to Seller at the Closing of a secured
convertible promissory note (the “Note”) in the aggregate principal amount equal
to the Closing Consideration in the form attached hereto as Exhibit A.

 

Section 1.05     Additional Consideration. As additional consideration for the
purchase and sale of the Purchased Assets, Seller and Buyer shall enter into the
Royalty Agreement in the form attached hereto as Exhibit B (the “Royalty
Agreement”).

 

Section 1.06     Prepaid and Accrued Expenses.

 

(a)     All prepaid and accrued expenses of Seller relating to the application,
filing, maintenance and other out-of-pocket fees relating to the Purchased
Assets as of the Closing Date (the “Pro Rated Expenses”), shall be allocated
between Seller and Buyer to reflect the principle that all such expenses arising
in relation to the Purchased Assets from and after the Closing Date shall be for
the account of Buyer and all such expenses arising in relation to the Purchased
Assets at any point prior to the Closing Date shall be for the account of
Seller.

 

 
-2-

--------------------------------------------------------------------------------

 

 

(b)     Seller shall provide Buyer with such documentation as Buyer shall
reasonably request to permit Buyer to verify (i) when payments were made
(dates), (ii) proof of payment for each, and (iii) the time period covered by
each payment. Seller and Buyer shall work in good faith to calculate reasonably
promptly after Closing the amount of the Pro Rated Expenses. To the extent that
Buyer and Seller are not able to resolve such calculation, Buyer and Seller
shall submit any disputed items to an independent accounting firm reasonably
acceptable to Buyer and Seller to resolve any such disputes. The costs of such
independent accounting firm shall be borne equally by Buyer and Seller.

 

(c)     The amount of Pro Rated Expenses as finally determined in accordance
with this Section 1.06 shall be paid (i) fifty percent (50%) not later than
December 31, 2012; and (ii) fifty percent (50%) not later than January 31, 2013.

 

(d)     Any payment required by this Section 1.06 shall be paid by the paying
party by wire transfer in immediately available funds to such account as shall
be specified by the party receiving such payment.

 

Section 1.07     Allocation of Purchase Price. Seller and Buyer agree to
allocate the Purchase Price among the Purchased Assets for all purposes
(including tax and financial accounting) as agreed by their respective
accountants, negotiating in good faith on their behalf. Buyer and Seller shall
file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation.

 

Section 1.08     Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law. All such withheld amounts shall be
treated as delivered to Seller hereunder.

 

ARTICLE II
CLOSING

 

Section 2.01     Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Stroock & Stroock & Lavan LLP, 180
Maiden Lane, New York, New York, 10038, on the day all of the conditions to
Closing set forth in Sections 2.03, 2.04 and 2.05 are either satisfied or waived
(other than conditions which, by their nature, are to be satisfied on the
Closing Date), or at such other time, date or place upon which Seller and Buyer
may mutually agree in writing. The date on which the Closing is to occur is
herein referred to as the “Closing Date”. This Agreement may be terminated at
any time prior to the Closing by the mutual written consent of Seller and Buyer.
This Agreement may be terminated at any time prior to the Closing by Buyer by
written notice to Seller if any of the conditions set forth in Section 2.03 or
Section 2.04 shall not have been, or if it becomes apparent that any of such
conditions will not be, fulfilled by the Closing, unless such failure shall be
due to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing. This Agreement may be terminated at any time prior to the Closing
by Seller by written notice to Buyer if any of the conditions set forth in
Section 2.03 or Section 2.05 shall not have been, or if it becomes apparent that
any of such conditions will not be, fulfilled by the Closing, unless such
failure shall be due to the failure of Seller to perform or comply with any of
the covenants, agreements or conditions hereof to be performed or complied with
by it prior to the Closing. The consummation of the transactions contemplated by
this Agreement shall be deemed to occur at 12:01 a.m. on the Closing Date.

 

 
-3-

--------------------------------------------------------------------------------

 

 

Section 2.02     Closing Deliverables.

 

(a)           At the Closing, Seller shall deliver to Buyer the following:

 

(i)       a copy of the NCSU License Agreement (as defined in Section 5.01 of
this Agreement);

 

(ii)      bills of sale in the form of Exhibit C hereto (the “Bill of Sale”) and
duly executed by Seller, transferring (i) the Purchased Assets constituting
Intellectual Property to IP Holdco; and (ii) the remainder of the Purchased
Assets to Buyer;

 

(iii)     an assignment and assumption agreement in the form of Exhibit D hereto
(the “Assignment and Assumption Agreement”) and duly executed by Seller,
effecting the assignment to and assumption by Buyer of the Purchased Assets and
the Assumed Liabilities;

 

(iv)     assignment and assumption agreements in the form of Exhibit E hereto
(the “Intellectual Property Assignments”) and duly executed by Seller,
transferring all of Seller’s right, title and interest in and to the
Intellectual Property included in the Purchased Assets to IP Holdco;

 

(v)      the Royalty Agreement duly executed by Seller;

 

(vi)     a security agreement in the form of Exhibit F hereto (the “Security
Agreement”) and duly executed by Seller, effecting the grant of the collateral
security for the payment and/or satisfaction of the obligations described
therein;

 

(vii)    tax clearance certificates from the taxing authorities in the
jurisdictions that impose taxes on Seller or where Seller has a duty to file tax
returns in connection with the transactions contemplated by this Agreement and
evidence of the payment in full or other satisfaction of any taxes owed by
Seller in those jurisdictions;

 

(viii)   a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying as to (A) the resolutions of each of the board of
directors and stockholders of Seller, duly adopted and in effect, which
authorize the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, and (B) the names and signatures of the
officers of Seller authorized to sign this Agreement and the documents to be
delivered hereunder; and

 

(ix)      such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

 
-4-

--------------------------------------------------------------------------------

 

 

(b)           At the Closing, Buyer shall deliver, or shall cause to be
delivered, to Seller the following:

 

(i)       the Closing Consideration in the form of the Note duly executed by
Buyer;

 

(ii)      the Assignment and Assumption Agreement duly executed by Buyer;

 

(iii)     the Intellectual Property Assignments duly executed by IP Holdco;

 

(iv)     the Royalty Agreement duly executed by Buyer;

 

(v)      the Security Agreement duly executed by Buyer and IP Holdco; and

 

(vi)     a certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Buyer certifying as to (A) the resolutions of the board of directors
of Buyer, duly adopted and in effect, which authorize the execution, delivery
and performance of this Agreement and the transactions contemplated hereby, and
(B) the names and signatures of the officers of Buyer authorized to sign this
Agreement and the documents to be delivered hereunder.

 

Section 2.03     Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of the following
condition:

 

(a)     No governmental authority shall have enacted, issued, promulgated,
enforced or entered any governmental order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof, nor as any such order been threatened.

 

(b)     No legal action shall have been commenced against Buyer or Seller, which
would prevent the Closing.

 

Section 2.04     Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)     The representations and warranties of Seller contained in this
Agreement, the other documents to be delivered hereunder and any certificate or
other writing delivered pursuant hereto shall be true and correct in all
material respects on and as of the date hereof and on and as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

 

 
-5-

--------------------------------------------------------------------------------

 

 

(b)     Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement,
including, without limitation, those contained in Section 5.01, and each of the
other documents to be delivered hereunder to be performed or complied with by it
prior to or on the Closing Date.

 

(c)     Seller shall have delivered to Buyer duly executed counterparts to the
other documents to be delivered hereunder and such other documents and
deliveries set forth in Section 2.02(a).

 

Section 2.05     Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated by this Agreement shall be subject
to the fulfillment, or Seller’s waiver, at or prior to the Closing, of each of
the following conditions:

 

(a)     The representations and warranties of Buyer contained in this Agreement,
the other documents to be delivered hereunder and any certificate or other
writing delivered pursuant hereto shall be true and correct in all material
respects on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).

 

(b)     Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other documents to be delivered hereunder to be performed or
complied with by it prior to or on the Closing Date.

 

(c)     Buyer shall have delivered to Seller duly executed counterparts to the
other documents to be delivered hereunder and such other documents and
deliveries set forth in Section 2.02(b).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
Article III are true and correct as of the date hereof. For purposes of this
Article III, “Seller’s knowledge,” “knowledge of Seller” and any similar phrases
shall mean the actual knowledge of any director or officer of Seller, after due
inquiry.

 

Section 3.01     Organization and Authority of Seller; Enforceability. Seller is
a corporation duly organized, validly existing and in good standing under the
laws of the state of its incorporation. Seller has full corporate power and
authority to enter into this Agreement and the documents to be delivered
hereunder, to carry out its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Seller and all of its
stockholders. This Agreement and the documents to be delivered hereunder have
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.

 

 
-6-

--------------------------------------------------------------------------------

 

 

Section 3.02     No Conflicts; Consents. The execution, delivery and performance
by Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Seller
or the Purchased Assets; (c) conflict with, or result in (with or without notice
or lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver, filing, registration or authorization is required to be obtained or made
by Seller from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby.

 

Section 3.03     Capitalization; Absence of Liabilities. All of the issued and
outstanding share capital of Seller is owned beneficially and of record by the
persons or entities set forth on Section 3.03(a) of the Disclosure Schedules.
Seller was formed solely for the purpose of acquiring the assets and properties
pursuant to the Sale Order of the Bankruptcy Court in the Bankruptcy Case, and
it has not conducted any business other than maintaining such assets and
properties in the ordinary course and has no assets, liabilities or obligations
of any nature (whether known or unknown, contingent, matured or otherwise, or
whether currently existing or hereinafter created), other than those assets
acquired pursuant to such Sale Order or those liabilities or obligations
disclosed in Section 3.03(b) of the Disclosure Schedules.

 

Section 3.04     Title to Purchased Assets. Seller owns and has good, valid and
marketable title to the Purchased Assets, free and clear of any Encumbrances.
Upon delivery by Seller of the Bills of Sale, Seller’s good, valid and
marketable title to the Purchased Assets will be transferred to, as applicable,
Buyer or IP Holdco, free and clear of any Encumbrances. To Seller’s knowledge,
the Purchased Assets constitute all of the assets used in, related to or
required by Sicel Technologies, Inc. (“Debtor”) in the normal conduct and
operation of its business as conducted prior to August 10, 2010 (the “Petition
Date”), and none of the assets acquired pursuant to the Sale Order entered by
the Bankruptcy Court in the Bankruptcy Case have been sold, assigned,
transferred, conveyed, encumbered or otherwise disposed of since that date, nor
has the Company entered into any contracts, purchases or sales with respect to
such assets.

 

Section 3.05     Intellectual Property.

 

(a)     “Intellectual Property” means any and all of the following intangible
property and related proprietary rights, interests and protections, however
arising, pursuant to the laws of any jurisdiction throughout the world: (i)
trademarks, service marks, trade names, brand names, logos, trade dress and
other proprietary indicia of goods and services, whether registered or
unregistered, and all registrations and applications for registration of such
trademarks, including intent-to-use applications, all issuances, extensions and
renewals of such registrations and applications and the goodwill connected with
the use of and symbolized by any of the foregoing; (ii) internet domain names,
whether or not trademarks, registered in any top-level domain by any authorized
private registrar or governmental authority; (iii) original works of authorship
in any medium of expression, whether or not published, all copyrights (whether
registered or unregistered), all registrations and applications for registration
of such copyrights, and all issuances, extensions and renewals of such
registrations and applications; (iv) confidential information, formulas,
designs, devices, technology, know-how, research and development, ideas,
discoveries, inventions, methods, processes, compositions and trade secrets,
whether or not patentable; (v) patented and patentable designs and inventions,
all design, plant and utility patents, letters patent, utility models, pending
patent applications and provisional applications and all issuances, divisions,
continuations, continuations-in-part, reissues, extensions, reexaminations and
renewals of such patents and applications; and (vi) all rights to sue and
recover and retain damages, costs and attorneys’ fees for past, present and
future infringement and any other rights relating to any of the foregoing.

 

 
-7-

--------------------------------------------------------------------------------

 

 

(b)     Section 3.05(b) of the Disclosure Schedules lists all Intellectual
Property included in the Purchased Assets (“Purchased IP”). Seller exclusively
owns all the Purchased IP, free and clear of all Encumbrances, except for those
items of Purchased IP identified on Section 3.05(b) of the Disclosure Schedules
for which Seller owns an undivided, equal half interest, and Seller has the
exclusive rights to use, sell, license, assign, transfer, convey, dispose of, or
otherwise commercially exploit the Purchased IP. Neither Seller nor any item of
Purchased IP is subject to any outstanding judgment, injunction, order or decree
restricting the use of the Purchased IP, or restricting the transfer or license
thereof to any person or entity. To Seller’s knowledge, all Purchased IP is
valid, subsisting and enforceable. With respect to unregistered Intellectual
Property listed on Section 3.05(b) of the Disclosure Schedules, Seller has taken
commercially reasonable steps to protect and preserve the confidentiality of
such Intellectual Property. With respect to the applied for and registered
Intellectual Property listed on Section 3.05(b) of the Disclosure Schedules, (i)
to Seller’s knowledge, all such Intellectual Property is in compliance with all
formal legal requirements (including payment of filing, examination, annuity and
maintenance fees and filing of proofs of use) and (ii) Seller has paid all fees
and made all filings required to maintain Seller’s ownership thereof. For all
such registered Intellectual Property, Section 3.05(b) of the Disclosure
Schedules lists (A) the jurisdiction where the application or registration is
located, (B) the application or registration number, (C) the application or
registration date, and (D) any outstanding deadlines.

 

(c)     The Purchased IP comprises all of the Intellectual Property owned,
either wholly or partially, by the Debtor as of the Petition Date. Other than
the Purchased IP, neither Seller nor any of its stockholders has any direct or
indirect right, title or interest in any Intellectual Property pertaining to
dosimeters or devices or methods for the measurement of radiation other than the
Purchased IP.

 

(d)     To Seller’s knowledge:

 

(i)       no person or entity has asserted or threatened to assert any claims
(A) contesting the right of the Seller or Debtor to use, exercise, sell,
license, transfer or dispose of any Purchased IP or any Products (as hereinafter
defined); or (B) challenging the ownership, validity or enforceability of any
Purchased IP;

 

 
-8-

--------------------------------------------------------------------------------

 

 

(ii)      Seller’s current use of the Purchased IP, and the manufacture, sale,
or use of any Product by Seller or Debtor, has not and does not use, infringe,
violate, dilute or misappropriate the Intellectual Property of any person or
entity and no claims are pending or have been threatened by any person or entity
with respect to any such use, infringement, violation, dilution or
misappropriation; and

 

(iii)     no person or entity is infringing, misappropriating, diluting or
otherwise violating any of the Purchased IP, and neither Seller or Debtor nor
any affiliate of Seller or Debtor has made or asserted any claim, demand or
notice against any person or entity alleging any such infringement,
misappropriation, dilution or other violation.

 

(e)     Section 3.05(e) of the Disclosure Schedules lists all licenses,
covenants, contracts and other agreements relating to the Purchased IP (the “IP
Agreements”). The Seller is in compliance with all terms and conditions of all
IP Agreements, and Seller has no knowledge of any assertion, claim or threatened
claim, or facts that could serve as a basis of any assertion or claim, that the
Seller or any other party has breached or defaulted on any terms or conditions
of any IP Agreement.

 

(f)     All Intellectual Property embodied by, incorporated in or utilized by a
Product not comprising Purchased IP is listed on Section 3.05(f) of the
Disclosure Schedules. As used herein, “Products” shall mean products referred to
by Debtor under the tradename ONEDOSE, ONEDOSE PLUS, ONEDOSE CONSOLE, DVS,
DVS-HFT or DVS-SMARTMARKER and any prototype, device, system, method or
procedure of Seller or Debtor that practices, embodies or utilizes any Purchased
IP.

 

(g)     Other than as described on Section 3.05(g) of the Disclosure Schedules,
neither Seller nor, to Seller’s knowledge, Debtor has received any written
opinion of counsel, regarding any Intellectual Property not exclusively owned by
Seller, any Purchased IP or any Product.

 

(h)     Other than the license that Seller will grant to Buyer under the
Sublicense Agreement (defined in Section 5.01(c) below), Seller has not granted
under the NCSU License Agreement to any person or entity a license or a
sublicense or otherwise assigned to any person or entity any other right therein
or thereunder.

 

Section 3.06     Assigned Contracts. Section 3.06 of the Disclosure Schedules
includes each contract included in the Purchased Assets and being assigned to
and assumed by Buyer (the “Assigned Contracts”). Each Assigned Contract is valid
and binding on Seller in accordance with its terms and is in full force and
effect. Neither Seller nor, to Seller’s knowledge, any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under),
or has provided or received any notice of any intention to terminate, any
Assigned Contract. To Seller’s knowledge, no event or circumstance has occurred
that, with or without notice or lapse of time or both, would constitute an event
of default under any Assigned Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of benefit thereunder. Complete and correct copies of
each Assigned Contract have been made available to Buyer. There are no disputes
pending or to Seller’s knowledge threatened under any Assigned Contract.

 

 
-9-

--------------------------------------------------------------------------------

 

 

Section 3.07     Permits. Section 3.07 of the Disclosure Schedules lists all
permits, licenses, franchises, clearances, approvals, authorizations,
registrations, certificates, variances and similar rights obtained from
governmental authorities, including without limitation all approvals from the
United States Food and Drug Administration (“FDA”) under Section 510(k) of the
Federal Food, Drug, and Cosmetic Act and all CE markings (“Permits”), included
in the Purchased Assets (the “Transferred Permits”). The Transferred Permits are
valid and in full force and effect and are transferable as contemplated hereby.
All fees and charges with respect to such Transferred Permits as of the date
hereof have been paid in full. To Seller’s knowledge, no event has occurred
that, with or without notice or lapse of time or both, would reasonably be
expected to result in the revocation, suspension, lapse or limitation of any
Transferred Permit. Neither Seller nor Debtor has received any adverse written
notice from the FDA or any other government authority (a) regarding a requested
Permit for any Product or (b) alleging any violation of any law, policy,
guideline, rule or regulation.

 

Section 3.08     Compliance With Laws; Legal Proceedings. Seller has complied,
and is now complying, with all applicable foreign, federal, state and local laws
and regulations applicable to ownership and use of the Purchased Assets. There
is no claim, action, suit, proceeding or governmental investigation (“Action”)
of any nature pending or, to Seller’s knowledge, threatened against or by Seller
(a) relating to or affecting the Purchased Assets or the Assumed Liabilities; or
(b) that challenges or seeks to prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

Section 3.09     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
Article IV are true and correct as of the date hereof.

 

Section 4.01     Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Florida. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

 

 
-10-

--------------------------------------------------------------------------------

 

 

Section 4.02     No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver, filing, registration or authorization is required
to be obtained or made by Buyer from any person or entity (including any
governmental authority) in connection with the execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 4.03     Legal Proceedings. There is no Action of any nature pending or,
to Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

 

Section 4.04     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

ARTICLE V
COVENANTS

 

Section 5.01     Renegotiation of License Agreement.

 

(a)     Seller shall not terminate, amend, modify, transfer or otherwise
encumber the Amended and Restated License Agreement dated as of November 26,
2012, by and between North Carolina State University and Seller (the “NCSU
License Agreement”) unless Seller shall have received the prior written consent
of Buyer thereto, which consent shall not be unreasonably withheld.

 

(b)     At any time after the later of (i) repayment in full of the Note or
conversion of all amounts not yet repaid under the Note into Shares (as defined
in the Note), and (ii) Buyer having earned one million dollars ($1,000,000) from
sales of products incorporating the Purchased IP and/or the Intellectual
Property licensed under the Sublicense Agreement, Seller shall, upon Buyer’s
request, use its best efforts to cause NCSU to assign the NCSU License Agreement
to Buyer or an affiliate thereof. The obligations set forth in this Section
5.01(b) shall specifically survive the period set forth in Section 6.01.

 

(c)     Not later than ten (10) days from the date of this Agreement, Seller and
Buyer shall negotiate in good faith a sub-license agreement (the “Sublicense
Agreement”) pursuant to which Seller will grant to Buyer a sublicense of the
NCSU License Agreement substantially on the terms contained in the NCSU License
Agreement, as the same may be amended in accordance with the provisions of this
Section 5.01.

 

 
-11-

--------------------------------------------------------------------------------

 

 

Section 5.02     IP Diligence. Buyer shall use commercially reasonable efforts
to commercialize the Purchased IP until the date which is twenty-four (24)
months after the First Commercial Sale (as such term is defined in the Royalty
Agreement). The obligation set forth in this Section 5.02 shall be referred to
as “Seller’s IP Diligence Obligation” and this obligations shall specifically
survive the period set forth in Section 6.01.

 

Section 5.03     Public Announcements. Unless otherwise required by applicable
law, neither party shall make any public announcements regarding this Agreement
or the transactions contemplated hereby without the prior written consent of the
other party (which consent shall not be unreasonably withheld or delayed).

 

Section 5.04     Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

 

Section 5.05     Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by the Party obligated to pay such
tax when due. Seller shall, at its own expense, timely file any tax return or
other document with respect to such taxes or fees (and Buyer shall cooperate
with respect thereto as necessary).

 

Section 5.06     Authorization; Mail. Seller authorizes and empowers Buyer from
and after the date hereof (i) to receive and open mail addressed to Seller and
(ii) to deal with the contents thereof in any manner Buyer sees fit, provided
such mail and the contents thereof relate to the Purchased Assets or to any of
the Assumed Liabilities. Seller agrees to deliver to Buyer promptly upon receipt
any mail, checks or other documents received by it pertaining to the Purchased
Assets or otherwise to any of the Assumed Liabilities. Buyer agrees to deliver
to Seller any mail that it receives to which it is not entitled by reason of
this Agreement or otherwise and to which Seller is entitled.

 

Section 5.07     Confidential Information. From and after the Closing, Seller
shall treat and hold as confidential any information concerning the Purchased
Assets or the Assumed Liabilities that is not already generally available to the
public (the “Confidential Information”), refrain from using any of the
Confidential Information, and (except for any information that this Agreement
expressly permits Seller to retain) deliver promptly to Buyer, at the request
and expense of Buyer, all tangible embodiments (and all copies) of the
Confidential Information which are in its possession or under its control;
provided, however, Seller may retain one hard copy (1) as well as electronic
copies of Confidential Information to comply with applicable law or regulation
or to comply with policies consistent with past practices. If Seller is required
to disclose any Confidential Information in order to avoid violating any
applicable law, Seller will provide Buyer with prompt notice of such
requirement. To the extent legally permissible and at Buyer’s expense, Seller
shall provide Buyer, in advance of any such disclosure, with copies of any
Confidential Information that Seller intends to disclose (and, if applicable,
the text of the disclosure language itself) and shall cooperate with Buyer to
the extent Buyer may seek to limit such disclosure. If in the absence of a
protective order or the receipt of a waiver from Buyer after a request in
writing therefore is made by Seller, and after complying with the foregoing,
Seller is, on the advice of counsel required by applicable law or legal process
to disclose Confidential Information, Seller may do so; provided, that Seller
shall disclose only such portion of the Confidential Information as it is
required to disclose.

 

 
-12-

--------------------------------------------------------------------------------

 

 

Section 5.08     Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

 

ARTICLE VI
INDEMNIFICATION

 

Section 6.01     Survival. Unless otherwise provided to the contrary herein, all
representations, warranties, covenants and agreements contained herein and all
related rights to indemnification shall survive the Closing and any
investigation made by any party hereto for a period of twelve (12) months after
the Closing; provided, however, that any claim for breach of any representation,
warranty, covenant or agreement in this Agreement made by the party seeking to
be indemnified within the period specified in this Section 6.01 shall survive
until such claim is finally and fully resolved.

 

Section 6.02     Indemnification By Seller. Subject to the other terms and
conditions of this Article VI, Seller shall defend, indemnify and hold harmless
Buyer, its affiliates and their respective stockholders, directors, officers and
employees from and against all claims, judgments, damages, liabilities,
settlements, losses, costs and expenses, including attorneys’ fees and
disbursements (“Damages”), arising from or relating to:

 

(a)     any breach of any of the representations or warranties of Seller
contained in this Agreement or any document to be delivered hereunder;

 

(b)     any breach of any covenant, agreement or obligation to be performed by
Seller pursuant to this Agreement or any document to be delivered hereunder;

 

(c)     any Excluded Asset;

 

(d)     any liabilities or obligations of, or claims against, Seller of any
kind, whether direct or indirect, known or unknown, contingent, matured or
otherwise, whether currently existing or hereinafter created, except for the
Assumed Liabilities; or

 

(e)     Seller’s non-compliance with any applicable bulk sales or transfer law.

 

Section 6.03      Indemnification By Buyer. Subject to the other terms and
conditions of this Article VI, Buyer shall defend, indemnify and hold harmless
Seller, its affiliates and their respective stockholders, directors, officers
and employees from and against all Damages arising from or relating to:

 

(a)     any breach of any of the representations or warranties of Buyer
contained in this Agreement or any document to be delivered hereunder;

 

 
-13-

--------------------------------------------------------------------------------

 

 

(b)     any breach of any covenant, agreement or obligation to be performed by
Buyer pursuant to this Agreement or any document to be delivered hereunder;

 

(c)     any Assumed Liability;

 

(d)     any Purchased Asset to the extent that any Damages arising therefrom
arise or occur on or after the Closing; or

 

(e)     the conduct of Buyer’s business, in each case arising or occurring on or
after the Closing.

 

Section 6.04     Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”), and such Indemnifying Party shall have
the right to join in the defense of said Action at such Indemnifying Party’s own
cost and expense and, if the Indemnifying Party agrees in writing to be bound by
and to promptly pay the full amount of any final judgment from which no further
appeal may be taken and if the Indemnified Party is reasonably assured of the
Indemnifying Party’s ability to satisfy such agreement, then the Indemnifying
Party, at its sole cost and expense and upon written notice to the Indemnified
Party, may assume the defense of any such Action with counsel reasonably
satisfactory to the Indemnified Party, except that the Indemnified Party shall
be entitled to participate in the defense of any said Action, with its counsel
and at its own cost and expense. If the Indemnifying Party does not or may not
assume the defense of any such Action, the Indemnified Party may, but shall not
be obligated to, defend against such Action in such manner as it may deem
appropriate, including, but not limited to, settling such Action, after giving
notice of it to the Indemnifying Party, on such terms as the Indemnified Party
may deem appropriate and no action taken by the Indemnified Party in accordance
with such defense and settlement shall relieve the Indemnifying Party of its
indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).

 

Section 6.05     Limitations on Amount. An Indemnifying Party will have no
liability (for indemnification or otherwise) with respect to the matters
described in Sections 6.02 or 6.03 of this Agreement, as applicable, until the
total amount of all Damages for which the Indemnified Party may claim against
such Indemnifying Party with respect to such matters exceeds Five Thousand
Dollars ($5,000), and then only for the amount by which such Damages exceeds
Five Thousand Dollars ($5,000); provided, however, in no event shall the
aggregate amount of such Damages exceed Three Hundred Fifty Thousand Dollars
($350,000). However, this Section 6.05 will not apply to (i) any breach of any
of the representations or warranties of the Indemnified Party contained in this
Agreement or any document to be delivered hereunder, if the Indemnified Party
had actual knowledge of such breach at any time prior to the date on which such
representation and warranty is made or (ii) any intentional breach of any
covenant, agreement or obligation to be performed by the Indemnified Party
pursuant to this Agreement or any document to be delivered hereunder.

 

 
-14-

--------------------------------------------------------------------------------

 

 

Section 6.06     Tax Treatment of Indemnification Payments. All indemnification
payments made by Seller under this Agreement shall be treated by the parties as
an adjustment to the Purchase Price for tax purposes, unless otherwise required
by law.

 

Section 6.07     Right of Set-Off; Exclusive Remedy. In the event that Buyer
suffers any Damages for which Seller is obligated to indemnify Buyer hereunder,
then Buyer shall, as the means of recovery for such Damages, set-off, against
the amount of such Damages, any sums due to Seller pursuant to this Agreement,
the Royalty Agreement or the Note. Buyer’s right of set-off shall not be subject
to any order of priority, and shall be exercisable in such amounts (not to
exceed the amount of any such Damages) and in such manner as Buyer in its
reasonable discretion may determine. Buyer and Seller acknowledge and agree that
the right of set-off shall be Buyer’s exclusive remedy and source of recovery
for loss for which Seller is obligated to indemnify Buyer hereunder.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01     Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

 

Section 7.02     Notices. All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by
facsimile or e-mail of a PDF document (with confirmation of transmission) if
sent during normal business hours of the recipient, and on the next business day
if sent after normal business hours of the recipient; or (d) on the fifth day
after the date mailed, by certified or registered mail, return receipt
requested, postage prepaid. Such communications must be sent to the respective
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 7.02):

 

If to Seller:

c/o Nexsen Pruet LLC

 

701 Green Valley Road

 

Suite 100

 

Greensboro, NC 27408

 

Facsimile: (336) 387-8923

 

E-mail: cmyatt@nexsenpruet.com

 

Attention: Christy Myatt

   

with a copy to:

Greenberg Traurig, LLP

3333 Piedmont Road NE

Suite 2500

Atlanta, GA 30305

 

Facsimile: (678) 553-2453

 

E-mail: elowew@gtlaw.com

 

Attention: Wayne Elowe

 

 
-15-

--------------------------------------------------------------------------------

 

 

If to Buyer:

VeriTeQ Acquisition Corporation

 

Congress Office Park

 

220 Congress Park Drive, Suite 200

 

Delray Beach, FL 33445

 

Facsimile:

 

E-mail: ssilverman@veriteqcorp.com

 

Attention: Scott R. Silverman, Chairman and CEO

   

with a copy to:

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, New York 10038

 

Facsimile: (212) 806-7793

 

E-mail: tlenson@stroock.com

 

Attention: Todd E. Lenson, Esq.

 

Section 7.03     Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

 

Section 7.04     Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

 

Section 7.05     Entire Agreement. This Agreement, the exhibits and schedules
hereto and the other documents to be delivered hereunder constitute the sole and
entire agreement of the parties to this Agreement with respect to the subject
matter contained herein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and the documents to be delivered hereunder, the Exhibits
and Disclosure Schedules (other than an exception expressly set forth as such in
the Disclosure Schedules), the statements in the body of this Agreement will
control.

 

Section 7.06     Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party may assign its rights or
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld or delayed, except that Buyer
may assign its rights; provided that Buyer may assign this Agreement to (a) any
of its affiliates or subsidiaries, (b) any acquirer in connection with a sale of
all or substantially all of the business, assets, or securities of Buyer, or (c)
any lender or financing source of Buyer as a result of collateral security,
foreclosure, or transfer in lieu of foreclosure. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 7.07     No Third-party Beneficiaries. Except as provided in Article VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

 
-16-

--------------------------------------------------------------------------------

 

 

Section 7.08     Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 7.09     Waiver; Remedies. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights and remedies provided in this
Article VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.

 

Section 7.10     Representation of Comprehension of Document. In entering into
this Agreement, the parties warrant and represent that: (i) they have read the
contents of this Agreement; (ii) the terms of this Agreement have been explained
to them by their respective attorneys; (iii) those terms are fully understood
and voluntarily accepted by them; (iv) they have relied upon the legal advice of
their own choosing; and (v) no party shall deny the validity of this Agreement
on the ground that it/they did not have the advice of its/their counsel.

 

Section 7.11     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, applicable to
agreements made and to be performed entirely within such State, without regard
to the conflict of laws principles thereof.

 

Section 7.12     Submission to Jurisdiction. Any legal suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in the federal courts of the United States
of America or the courts of the State of New York in each case located in the
city of New York, borough of Manhattan, and each party irrevocably submits to
the exclusive jurisdiction of such courts in any such suit, action or
proceeding.

 

Section 7.13     Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 7.14     Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

 
-17-

--------------------------------------------------------------------------------

 

 

Section 7.15     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 
-18-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SNC HOLDINGS CORP.

 

By

/s/ J. Gelles   

Name: J. Gelles 

 

Title: President

       

VERITEQ ACQUISITION CORPORATION

(d/b/a VERITEQ CORPORATION)

   

By

/s/ Scott Silverman  

Name: Scott Silverman

 

Title: CEO

 